Exhibit 10.12

 

LEADIS TECHNOLOGY, INC.

 

2004 EMPLOYEE STOCK PURCHASE PLAN

OFFERING

 

Adopted by the Board of Directors on [DATE]

 

In this document, capitalized terms not otherwise defined shall have the same
definitions of such terms as in the Leadis Technology, Inc. 2004 Employee Stock
Purchase Plan.

 

1. Grant; Offering Date.

 

(a) The Board hereby authorizes a series of Offerings pursuant to the terms of
this Offering document.

 

(b) An Offering shall begin on the day after the last Purchase Date of the
immediately preceding Offering. Each Offering shall be approximately twelve (12)
months in duration, with two (2) Purchase Periods, each of which shall be
approximately six (6) months in length. Except as provided below, a Purchase
Date is the last day of a Purchase Period or of an Offering, as the case may be.
Purchase Periods will commence on each [day / month] and end on [day / month],
and commence on each [day / month] and end on [day / month].

 

(c) Notwithstanding the foregoing: (i) if any Offering Date falls on a day that
is not a Trading Day, then such Offering Date shall instead fall on the next
subsequent Trading Day, and (ii) if any Purchase Date falls on a day that is not
a Trading Day, then such Purchase Date shall instead fall on the immediately
preceding Trading Day.

 

(d) Prior to the commencement of any Offering, the Board may change any or all
terms of such Offering and any subsequent Offerings. The granting of Purchase
Rights pursuant to each Offering hereunder shall occur on each respective
Offering Date unless prior to such date (i) the Board determines that such
Offering shall not occur, or (ii) no shares of Common Stock remain available for
issuance under the Plan in connection with the Offering.

 

(e) If the Company’s accountants advise the Company that the accounting
treatment of purchases under the Plan will change or has changed in a manner
that the Company determines is detrimental to its best interests, then the
Company may, in its discretion, take the following actions: (i) terminate each
Offering hereunder that is then ongoing as of the next Purchase Date (after the
purchase of stock on such Purchase Date) under such Offering; (ii) set a new
Purchase Date for each ongoing Offering and terminate such Offerings after the
purchase of stock on such Purchase Date; (iii) amend the Plan and each ongoing
Offering to reduce or eliminate an accounting treatment that is detrimental to
the Company’s best interests and (iv) terminate each ongoing Offering and refund
any money contributed back to the participants.

 

(f) Notwithstanding anything in this Section 1 to the contrary, if the Fair
Market Value of a share of Common Stock on the first day of a new Purchase
Period during an Offering is less than it was on the Offering Date for that
Offering, then that Offering shall immediately terminate and that day shall
become the Offering Date of a new Offering. Participants in the terminated
Offering shall automatically be enrolled in the new Offering that starts on such
day.

 

1.



--------------------------------------------------------------------------------

2. Eligible Employees.

 

(a) Each Eligible Employee, who is either on the Offering Date of an Offering
hereunder (i) an employee of the Company, (ii) an employee of a Related
Corporation incorporated in the United States or (iii) an employee of a Related
Corporation that is not incorporated in the United States, provided that the
Board has designated that employees of such Related Corporation are eligible to
participate in the Offering, shall be granted a Purchase Right on such Offering
Date of an Offering.

 

(b) Notwithstanding the foregoing, the following Employees shall not be Eligible
Employees or be granted Purchase Rights under an Offering:

 

(i) five percent (5%) stockholders (including ownership through unexercised
and/or unvested stock options) as described in Section 6(c) of the Plan; or

 

(ii) Employees in jurisdictions outside of the United States if, as of the
Offering Date of the Offering, the grant of such Purchase Rights would not be in
compliance with the applicable laws of any jurisdiction in which the Employee
resides or is employed.

 

(c) Notwithstanding the foregoing, a Purchase Right, which shall thereafter be
deemed to be a part of the Offering, shall be granted to each person during that
Offering who (i) first becomes an Eligible Employee during the Offering, on the
day after the first Purchase Date coinciding with or next following the date on
which such person first satisfies the service requirement to become an Eligible
Employee, or (ii) fails to enroll in a prior Purchase Period during the
Offering, on the day after the Purchase Date of such prior Purchase Period. Such
Purchase Right shall have the same characteristics as any Purchase Rights
originally granted under the Offering except that:

 

(i) the date on which such Purchase Right is granted shall be the “Offering
Date” of such Purchase Right for all purposes except for the application of the
provision of Section 1(f) above (the application of which shall be determined
only by using the Offering Date of the ongoing Offering), including
determination of the exercise price of such Purchase Right; and

 

(ii) the Offering for such Purchase Right shall begin on its Offering Date and
end coincident with the end of the ongoing Offering.

 

3. Purchase Rights.

 

(a) Subject to the limitations herein and in the Plan, a Participant’s Purchase
Right shall permit the purchase of the number of shares of Common Stock
purchasable with up to twenty percent (20%) of such Participant’s Earnings paid
during the period of such Offering beginning immediately after such Participant
first commences participation; provided, however, that no Participant may have
more than twenty percent (20%) of such Participant’s Earnings applied to
purchase shares of Common Stock under all ongoing Offerings under the Plan and
all other plans of the Company and Related Corporations that are intended to
qualify as Employee Stock Purchase Plans.

 

2.



--------------------------------------------------------------------------------

(b) For Offerings hereunder, “Earnings” means the base compensation paid to a
Participant, including all salary and wages (including amounts elected to be
deferred by such Participant, that would otherwise have been paid, under any
cash or deferred arrangement or other deferred compensation program established
by the Company or a Related Corporation), but excluding all overtime pay,
commissions, bonuses, and other remuneration paid directly to such Participant,
profit sharing, the cost of employee benefits paid for by the Company or a
Related Corporation, education or tuition reimbursements, imputed income arising
under any Company or Related Corporation group insurance or benefit program,
traveling expenses, business and moving expense reimbursements, income received
in connection with stock options, contributions made by the Company or a Related
Corporation under any employee benefit plan, and similar items of compensation.

 

(c) Notwithstanding the foregoing, the maximum number of shares of Common Stock
that a Participant may purchase on any Purchase Date in an Offering shall be
such number of shares as has a Fair Market Value (determined as of the Offering
Date for such Offering) equal to (x) $25,000 multiplied by the number of
calendar years in which the Purchase Right under such Offering has been
outstanding at any time, minus (y) the Fair Market Value of any other shares of
Common Stock (determined as of the relevant Offering Date with respect to such
shares) that, for purposes of the limitation of Section 423(b)(8) of the Code,
are attributed to any of such calendar years in which the Purchase Right is
outstanding. The amount in clause (y) of the previous sentence shall be
determined in accordance with regulations applicable under Section 423(b)(8) of
the Code based on (i) the number of shares previously purchased with respect to
such calendar years pursuant to such Offering or any other Offering under the
Plan, or pursuant to any other Company or Related Corporation plans intended to
qualify as Employee Stock Purchase Plans, and (ii) the number of shares subject
to other Purchase Rights outstanding on the Offering Date for such Offering
pursuant to the Plan or any other such Company or Related Corporation Employee
Stock Purchase Plan.

 

(d) Notwithstanding the foregoing, the maximum number of shares of Common Stock
that an Eligible Employee may purchase on any Purchase Date during any Offering
shall not exceed [            ] shares.

 

(e) The maximum aggregate number of shares of Common Stock available to be
purchased by all Participants under an Offering shall be the number of shares of
Common Stock remaining available under the Plan on the Offering Date. If the
aggregate purchase of shares of Common Stock upon exercise of Purchase Rights
granted under the Offering would exceed the maximum aggregate number of shares
available, the Board shall make a pro rata allocation of the shares available in
a uniform and equitable manner.

 

4. Purchase Price.

 

The purchase price of shares of Common Stock under the Offering shall be the
lesser of: (i) eighty-five percent (85%) of the Fair Market Value of such shares
of Common Stock on the Offering Date, or (ii) eighty-five percent (85%) of the
Fair Market Value of such shares of Common Stock on the applicable Purchase
Date, in each case rounded up to the nearest whole cent per share.

 

3.



--------------------------------------------------------------------------------

5. Participation.

 

(a) Subject to Section 5(c), an Eligible Employee may elect to participate in an
Offering on the Offering Date or on the day after a Purchase Date during the
Offering, as applicable. An Eligible Employee shall elect his or her payroll
deduction percentage on such enrollment form as the Company provides. The
completed enrollment form must be delivered to the Company prior to the date
participation is to be effective, unless a later time for filing the enrollment
form is set by the Company for all Eligible Employees with respect to a given
Offering. Payroll deduction percentages must be expressed in whole percentages
of Earnings, with a minimum percentage of one percent (1%) and a maximum
percentage of twenty percent (20%).

 

(b) A Participant may increase his or her participation level only once during a
Purchase Period. A Participant may decrease (including a decrease to zero
percent (0%)) his or her participation level no more than once during a Purchase
Period. Any such change in participation level shall be made by delivering a
notice to the Company or a designated Related Corporation in such form as the
Company provides prior to the ten (10) day period (or such shorter period of
time as determined by the Company and communicated to Participants) immediately
preceding the next Purchase Date of the Purchase Period for which it is to be
effective.

 

(c) A Participant may withdraw from an Offering and receive a refund of his or
her Contributions (reduced to the extent, if any, such Contributions have been
used to acquire shares of Common Stock for the Participant on any prior Purchase
Date) without interest, at any time prior to the end of the Offering, excluding
only each ten (10) day period immediately preceding a Purchase Date (or such
shorter period of time determined by the Company and communicated to
Participants), by delivering a withdrawal notice to the Company or a designated
Related Corporation in such form as the Company provides. A Participant who has
withdrawn from an Offering shall not again participate in such Offering, but may
participate in subsequent Offerings under the Plan in accordance with the terms
of the Plan and the terms of such subsequent Offerings.

 

(d) Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, neither the enrollment of any Eligible
Employee in the Plan nor any forms relating to participation in the Plan shall
be given effect until such time as a registration statement covering the
registration of the shares under the Plan that are subject to the Offering has
been filed by the Company and has become effective.

 

(e) Once an Eligible Employee enrolls in an Offering and authorizes payroll
deductions, the Eligible Employee automatically shall be enrolled for all
subsequent Offerings until he or she elects to withdraw from an Offering
pursuant to paragraph (c) above or his or her participation in the Plan
terminates (due to the termination of the Plan, ineligibility of the participant
or any other reason described in the Plan and this Offering document).

 

4.



--------------------------------------------------------------------------------

6. Purchases.

 

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares, up to the maximum number of shares permitted
under the Plan and the Offering.

 

7. Notices and Agreements.

 

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company, and unless specifically provided
for in the Plan or this Offering, shall be deemed effectively given upon receipt
or, in the case of notices and agreements delivered by the Company, five (5)
days after deposit in the United States mail, postage prepaid.

 

8. Exercise Contingent on Stockholder Approval.

 

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the stockholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

 

9. Offering Subject to Plan.

 

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering. The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of an Offering and those of the Plan
(including interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan), the provisions of
the Plan shall control.

 

5.